Summit App. No. 23840, 2008-0hio-1909. Discretionary appeal accepted on Proposition of Law Nos. I, II, and III and cause consolidated with 2008-1304, State v. Baker, Summit App. No. 23840, 2008-Ohio-1909.
It is further ordered that briefing in this cause and 2008-1304 shall be consolidated. The parties shall file two originals of each of the briefs permitted under S.CtPrae.R. VI and include both case numbers on the cover page of the briefs. The parties shall otherwise comply with the requirements of S.CtPrae.R. VI.
The Clerk shall issue an order for the transmittal of the record from the Court of Appeals for Summit County.
Upon consideration of appellant’s motion for appointment of counsel,
It is ordered by the court that the motion is granted. Donald Gallick of Akron, Ohio is appointed counsel for appellant
Pfeifer, J., would also accept the appeal on Proposition of Law No. IV.
O’Connor, J., would accept the appeal on Proposition of Law No. I only.
O’Donnell and Lanzinger, JJ., dissent.